Citation Nr: 1221526	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-41 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation based upon the provisions of 38 U.S.C.A. § 1151 for additional disabilities stemming from VA medical treatment, including surgery/hospitalization in August of 1998. 

2.  Whether new and material evidence was received to reopen the claim for service connection for a chronic disability of the feet. 

3.  Whether new and material evidence was received to reopen the claim for service connection for a chronic mental disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 through November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 1998 and March 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On his VA Form 9 dated December 2005, the Veteran requested a hearing before a Veterans Law Judge.  However, in May 2006 the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2011).

In April 2008 and July 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in May 2010 and December 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal to reopen the claim for service connection for a chronic foot disability and the reopened claim for service connection for a psychiatric disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The competent and probative evidence of record establishes that the medical diagnosis of aortic aneurysms in August 1998 was prompt and appropriate and subsequent treatment was prompt and appropriate and subsequent development of additional disabilities including, but not limited to, bilateral lower extremity claudication, infection to the cervical spine resulting in additional surgery, atrophy of multiple muscles, and impotency, among other residuals, was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.

2.  The residuals of the rupture of the aneurysms for which the Veteran sought treatment were foreseeable, given the gravity of those disorders.  

3.  In an unappealed July 1984 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a "nervous condition" on the basis that no psychiatric disorder was diagnosed in service or after service.

4.  Evidence submitted since the 1984 rating decision is new, is material to the claim, addresses an unestablished fact, and, when considered with the evidence of record is so significant that it must be considered.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for additional disability resulting from medical treatment of aortic aneurysms in August 1998 under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 

2.  The 1984 rating decision denying service connection for a "nervous condition" is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to compensation based upon the provisions of 38 U.S.C.A. § 1151 for additional disabilities stemming from VA medical treatment, including surgery/hospitalization in August of 1998.  He also seeks entitlement to service connection for a bilateral foot disorder and for a chronic mental disorder.  Implicit in his request to reopen the claim for service connection for a psychiatric disorder is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in April 2008 and July 2010, the Board remanded these claims and ordered either the agency of original jurisdiction (AOJ) or AMC to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) and to obtain all pertinent VA treatment records and associate them with the Veteran's claims folder.  Additionally, a VA opinion was to be obtained with respect to the Veteran's § 1151 claim and a report of the opinion associated with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, the AMC attempted to obtain relevant outstanding VA treatment records.  Moreover, a VA opinion was obtained in February 2011 with regard to the Veteran's § 1151 claim and a report of the opinion is associated with his claims folder.  The Veteran's claims were readjudicated via the May 2010 and December 2011 SSOCs.  

Accordingly, the Board's remand instructions have been substantially complied with as to the claims addressed on the merits in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 

During the pendency of the appeal, the VCAA was enacted and became effective. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim and provides that VA will notify the claimant and the claimant's representative, if any, of information required to substantiate a claim and will assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has also revised the provisions of 38 C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Where laws or regulations change after a claim has been filed or reopened and before the administrative or judicial process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or has permitted the Secretary of Veterans Affairs to do otherwise and the Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as the revised version of 38 U.S.C.A. § 5107 in the VCAA eliminates the "well-grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002). 

For a claim to reopen, such as the Veteran's claims of service connection for a chronic mental disorder, the VCAA appears to have left intact the requirement that a Veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a Veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  Since the request to reopen addressed in this decision is being granted, and the reopened claim is being Remanded, further discussion of VA's duties with respect to this claim is not required.  

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a Veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Board notes that the Veteran submitted the claim for benefits under 38 U.S.C.A. § 1151 prior to enactment of the VCAA.  Although the August 2005, May 2006, and April 2008 letters were provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of these letters; moreover, under the circumstances of this case, notice could not have been provided prior to the initial adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in the May 2010 and December 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim for benefits under 38 U.S.C.A. § 1151.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, medical articles, as well as VA and private treatment records.  

A VA opinion was obtained in February 2011 with regard to the Veteran's § 1151 claim.  The report of the opinion reflects that the examiner reviewed the Veteran's claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He withdrew his request for a personal hearing before a Veterans Law Judge.

Compensation benefits under 38 U.S.C.A. § 1151

Effective October 1, 1997, the United States Congress amended 38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, § 1151, as amended, reads as follows:  

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or  death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable.

See 38 U.S.C.A. § 1151 (2010).  

From the plain language of the statute, it is clear that to establish entitlement to       § 1151 benefits, all three of the following factors must be shown:  (1) Disability/additional disability, (2) that VA hospitalization, treatment, surgery,  examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

For all claims received after October 1, 1997, 38 C.F.R. § 3.361 is the regulation that implements 38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part involved or system separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish causation.  See 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, the Veteran must show that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care  provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed  consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Veteran is seeking to establish entitlement to compensation based upon the provisions of 38 U.S.C.A. § 1151 for additional disabilities stemming from VA medical treatment of aortic aneurysms at the Atlanta VA Medical Center in August of 1998.  In particular, he claims that his additional disabilities include, but are not limited to, bilateral lower extremity claudication; infection to the cervical spine resulting in additional surgery of a cervical spine fusion; atrophy of the multiple muscles; impotency; and a psychiatric disorder.  See July 1999 claim and February 2001 statement, February 2006 VA Form 646. 

VA medical records show that the Veteran was admitted to the VA Atlanta Medical Center on August 5, 1998, with complaints including nausea, vomiting and guaiac positive stools.  This admission was for initial care; the Veteran was not under VA outpatient care.  See September 2011 search for VA records.  Although the cause of the Veteran's complaints was unknown at the time of admission, within a few days the Veteran's providers identified the presence of abdominal aortic aneurysms.  Because of the Veteran's poor physical condition, which had necessitated the hospital admission, the providers determined that the prudent course was to monitor the aneurysms.  The Veteran remained stable until August 16, 1998, when he was found to be hypotensive with a systolic blood pressure of 70 and a new complaint of right sided flank and abdominal pain. 

The Veteran underwent emergency surgery for what turned out to be a necrotic infrarenal abdominal aortic aneurysm.  He remained in the hospital for several months and was ultimately discharged in November 1998 with the diagnosis of 1) cervical spine abscess, 2) status post necrotic aneurysm of the distal aorta and right iliofemoral artery which ruptured, 3) acute renal failure - resolved, 4) urinary tract infection times two, 5) upper gastrointestinal bleed - resolved, and 6) chronic parasthesias of the legs.  Over a year later, a VA physician referred to the Veteran as "s/p AAA (abdominal aortic aneurysm) repair with graft" ... "and has vascular complications of same."  See December 1999 VA outpatient record. 

In February 2001, the Veteran was seen in the VA Vascular Surgery Clinic complaining of bilateral lower extremity claudication" and noted as status post aortic ligation following rupture, iliac aneurysm, and infected aortic aneurysm. Again, the main allegation in this claim is that the Veteran has additional unforeseeable disabilities that were caused by VA's treatment related to his ruptured aortic aneurysms.  

The Board requested an opinion from a VA reviewer in July 2010 to address the § 1151 issue, and such was accomplished in February 2011.  The VA reviewer provided a lengthy summary of the Veteran's claims folders and the medical history of the Veteran, specifically noting the Veteran's treatment on August 11, 1998 and diagnoses of abdominal aortic aneurysms, diffuse pulmonary infiltrates with leukocytosis, hypertension, anemia secondary to aneurysm, thickened gastroesophageal junction, and depression.  He thereafter noted the Veteran's report of emergency surgery on August 16, 1998, and subsequent treatment through September 1998.  

The examiner concluded that the Veteran's 1998 diagnoses included ruptured aneurysm, right iliac artery, status post repair and aneurysm, infrarenal abdominal aortic, status post repair.  The VA examiner concluded the following: VA did identify an infrarenal abdominal aortic aneurysm and right iliac artery aneurysm in a timely fashion; VA did surgically treat an infrarenal abdominal aortic aneurysm and right iliac artery aneurysm in a timely fashion; the Veteran's post-surgical course most likely represents the continuance or natural progress of the disorder for which the Veteran sought VA care or treatment in August 1998; the Veteran did not manifest disability other than continuance or natural progress of the disorder for which he sought treatment; the continuance or natural progress of the aforementioned aneurysms are less likely as not (less than 50/50 probability) to have been proximately caused by VA's alleged failure to timely diagnose and/or properly treat an aneurysm; and the Veteran's medical treatment in August 1998 as furnished by VA is less likely as not (less than 50/50 probability) to have resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of attending VA personnel.  

The examiner's rationale for his conclusion was based on a review of the Veteran's medical history, to include documentation of confirmation of having had a ruptured right iliac artery aneurysm and non-ruptured infrarenal abdominal aortic aneurysm diagnosed in August 1998.  He also noted a review of medical literature pertaining to repair of thoracoabdominal aortic aneurysms with acute presentation.  The examiner reported that the aneurysms were successfully repaired with placement of a bypass graft, and that the existence of aneurysms prior to the August 1998 hospitalization was unknown to both the Veteran and VA.  Therefore, discovery of aneurysms prior to rupture is considered timely.  

Further, because the aneurysms measured less than 5.5 cm diameter and were found amidst clinical pneumonia and possible upper gastrointestinal bleeding, initial efforts to treat pneumonia and resolve source of bleeding were reasonable in order to minimize excess risk in anticipation of elective aneurysmal repair.  However, the examiner reported that development of aneurysmal rupture on August 16, 1998 compelled emergent (rather than elective) repair.  

The reviewer further concluded that the Veteran's post-operative recovery was "remarkably benign," considering the clinical severity of a rupture of an aneurysm and the magnitude of the severity of the Veteran's aneurysms.  Development of asymptomatic pneumothorax appeared to be spontaneous and unrelated to the aneurysmal repair.  As such, alleged departure from accepted levels of medical care or performance of professional duties is not substantiated, and any cause-effect relationship between medical care received and worsening of aneurysmal conditions cannot be conclusively demonstrated.  Accordingly, the VA examiner concluded that the available evidence does not reflect any additional disability resulting from an event that could not have reasonably been foreseen by a healthcare provider, and/or failure on the part of VA to timely diagnose and/or administer proper treatment.   

The February 2011 VA opinion appears to have been based upon thorough review of the 1998 records and thoughtful analysis of the Veteran's medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

The Board observes that the Veteran submitted Internet articles which discuss expansion rates and outcomes for iliac artery aneurysms and aortic aneurysms, mycotic aneurysm of the common iliac artery due to Salmonella para typhi A, the effects of infectious diseases, and inflammation of the aorta.

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the Internet articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot substantiate a claim.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In particular, the Veteran did not provide any information which related the submitted articles to the actual expansion rate for either of the aneurysms in his case or any post-surgical result in his case.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain and numbness in his cervical spine and legs as well as impotency), has presented no clinical evidence that these additional disabilities were unforeseeable disabilities that were caused by VA's treatment related to his ruptured aortic aneurysms, or that an additional disability  was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable.  

The Board finds that the Veteran as a lay person is not competent to base such a determination.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to his additional disabilities were caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence that his additional disabilities were caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable.

To the extent that the Veteran contends that he underwent the August 1998 surgery without informed consent, the Board observes that his VA claims folder contains an informed consent form which has been signed by the Veteran.  Pertinently, "Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  See 38 C.F.R. § 3.361(d)(1)(ii).  As such, to the extent that the Veteran asserts that he did not provide informed consent, the Board finds his contentions are not credible in light of the evidence contained in contemporaneous treatment records indicating that the Veteran was informed of the risks involved with the surgery and chose to have the procedure.  There is no credible evidence to suggest that the treatment the Veteran received was performed without the Veteran's informed consent.  

In this case, the competent and probative evidence establishes that the Veteran's additional disabilities as a result of surgery for infrarenal abdominal aortic aneurysms in August 1998 are not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, nor were these disabilities unforeseeable, given the Veteran's known diagnoses for which VA treatment was rendered.  38 U.S.C.A. § 1151 (West 2002).

In sum, the Board finds that the preponderance of the evidence is against the claim.  There is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied. 

Request to reopen claim, chronic psychiatric disorder

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For certain chronic disorders, including arthritis and psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no contention that the Veteran has a psychosis.  

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board acknowledges that the regulation regarding new and material evidence was amended during the course of this appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  This amendment to 38 C.F.R. § 3.156(a) applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  Since the Veteran's 1998 request to reopen these claims was received prior to that date, the amended regulation does not apply.  In this case, new and material evidence means evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). 

Claim to Reopen

In a July 1984 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a "nervous condition" because "there is no showing by [service treatment records] that he was seen and treated in service for a nervous condition which was incurred in or aggravated by his military service."  The Veteran was informed of the July 1984 rating decision and of his appeal rights by a letter from the RO dated August 1984.  The Veteran did not appeal the July 1984 rating decision.  

When the Veteran's claim was denied by the RO in the July 1984 rating decision, the evidence included statements from the Veteran, his service treatment records, and postservice treatment records.  His service treatment records document complaints of and treatment for depression secondary to incompatibility with his military occupational specialty.  However, no diagnosis of a chronic psychiatric disorder was assigned.  The Veteran reported depression or excessive worry on his June 1968 report of medical history in conjunction with his separation examination.  However, no diagnosis of a psychiatric disorder was assigned.  

A post service VA treatment record dated in December 1968 documents the Veteran's continued complaints of depression and nervousness which had worsened in severity.  However, the July 1984 rating decision made no reference to a diagnosis of any "nervous condition," and there was no evidence that any clinical provider had assigned a diagnosis of a psychiatric disorder post-service.  The 1984 rating decision stated that service connection "is not established for a nervous condition as there in no showing by SMR's that he was seen and treated in service for a nervous condition which was incurred in or aggravated by his military service."

In February 1998, the Veteran indicated that medical evidence should be obtained which showed that he had been treated for alcoholism and depression.  The RO declined to reopen the Veteran's previously-denied claim for service connection for a psychiatric disorder, stating that there was no new and material evidence.  This appeal followed.  

The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

In its July 2010 Remand, the Board noted that the Veteran's lay statements contending that he had been treated for psychiatric disorders since the 1984 rating decision.  The Board further noted that the record of the Veteran's VA treatment since 1998 was incomplete, and directed the agency of original jurisdiction, in this case, the AMC, to determine whether there were VA records of treatment of a psychiatric disorder dated in 1969, as the Veteran contended, or since 1998, as the Veteran contended.  The Board also directed that the Veteran be notified of the evidence that would be new and material to reopen the claim.

The AMC determined that records dated in 1969 were unavailable.  However, the AMC did not determine whether VA treatment records since 1998 disclosed that the Veteran had been treated for any psychiatric disorder.  VA outpatient treatment records dated in 1998 disclose that the Veteran sought treatment for what he believed were symptoms of a psychiatric disorder, and a provisional diagnosis of depression was assigned.  The Veteran was thereafter treated for depression.  

Records of hospitalization in 2001 reflect that the Veteran was treated for depression during that hospitalization.  Records after 2001 have not been obtained.  However, the records associated with the claims file are sufficient to establish new and material evidence since the 1984 rating decision.  

The RO denied the Veteran's chronic mental disorder claim in July 1984 because the evidence failed to show that a chronic psychiatric disorder was diagnosed in service or thereafter.  The newly added evidence, in pertinent part, consists of VA treatment records from August 1998 to October 2011, private treatment records dated from March 1990 to August 1991, a VA Aid and Attendance examination dated in August 2005, and statements from the Veteran.  

The VA and private treatment records document treatment for a chronic mental disorder.  See, e.g., a VA treatment record dated in August 2001.  

The 1984 rating decision, in essence, denied service connection because there was no medical diagnosis of an acquired psychiatric disorder during or after the Veteran's service.  There is now evidence of record which includes medical diagnosis of depression.  This evidence addresses an unsubstantiated fact which is material to the claim.  This evidence is also new and material.  The claim is reopened.  

It is the Board's opinion that further development of the claim is required before the reopened claim may be addressed on the merits.  In particular, current treatment records have not been obtained.  Where a claim is reopened, a decision on the merits requires consideration of whether the duty to assist has been met.  Further development of this claim is required prior to adjudication on the merits, and it is addressed in the Remand below.


ORDER

Entitlement to compensation based upon the provisions of 38 U.S.C.A. § 1151 for additional disabilities stemming from VA medical treatment, including surgery/hospitalization in August of 1998 and residuals thereof, is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, and the appeal to reopen the claim is granted; the appeal is granted to this extent only.  


REMAND

In his request to reopen the claim for service connection for a bilateral foot disorder, the Veteran contends that recent treatment for a foot disorder establishes that the disorder was aggravated in service.  In its 2010 Remand, the Board noted the Veteran's contention that he has been treated for a foot disorder since the last final decision.  The Board further noted that, if the Veteran had been treated for the foot disorder noted during the Veteran's service, that evidence could be new and material to reopen the claim.  Therefore, the agency of original jurisdiction was directed to determine whether there were records of VA treatment of hallux valgus after 1998.  The development following the 2010 Remand does not show that the Veteran's complete VA records were obtained or reviewed to determine whether hallux valgus had been treated.  Development of this evidence and review of this evidence is required prior to the Board's adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

On Remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his current acquired psychiatric disorder.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The record also establishes that the Veteran submitted a Social Security Administration (SSA) disability benefits claim.  The records related to that claim should be associated with the claims files.  As noted above, the Veteran did complain of psychiatric symptoms in service.  On VA examination, the examiner should be asked to offer an opinion as to whether his current acquired psychiatric disorder may be directly related to his active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Request Social Security Administration records.

2.  Obtain all pertinent VA inpatient and outpatient treatment records since 1998 that have not been secured for inclusion in the record.  Duplicates need not be added to the claims file or virtual file.

3.  Afford the Veteran an opportunity to identify ANY evidence, clinical or non-clinical, regarding treatment of or symptoms of hallux valgus after 1969.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his currently diagnosed acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records.  
The examiner should be provided with a list of the Veteran's service-connected disabilities.

Advise the VA examiner of the following:
* The Veteran is entitled to service connection for a psychiatric disorder if:  he has a current disability, and, there is medical or satisfactory lay evidence of in-service incurrence or aggravation of injury or disease, and, medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  The law requires that the Veteran's lay evidence about his symptoms during and after service be considered in determining whether service connection is warranted.

The examiner who provides examination as to the nature and etiology of an acquired psychiatric disorder should address the following:
      a) What diagnosis/es may appropriately be assigned for the Veteran's psychiatric symptoms?
      b) Is it at least as likely as not (50 percent or greater probability) that an acquired psychiatric disorder had its onset during the Veteran's active service?
      c) Is it at least as likely as not (50 percent or greater probability) that an acquired psychiatric disorder has been chronic and continuous since the Veteran's active service?
      d) Is it at least as likely as not (50 percent or greater probability) that an acquired psychiatric disorder is secondary to the Veteran's service-connected disabilities? 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must provide rationale for any opinion given and should consider the information gleaned from the Veteran's STRs, post-service treatment records, and any statements by the Veteran as they relate to post service symptoms or treatment.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then the examiner should explain why speculation is required and should describe any development that would allow an opinion to be rendered without resort to speculation.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

6.  After review of the additional evidence obtained on Remand, determine whether the Veteran has submitted new and material evidence to reopen the claim for service connection for hallux valgus.  If so, conducted any necessary development, and obtain medical opinion. 

7.  Readjudicate each claim on appeal.  If any claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


